DETAILED ACTION
Claims 1-30 are presented for examination.
Claims 1-3, 7, 8, 11-14, 16-18, and 21-30 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), has been withdrawn based on Applicant’s amendment.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nader et al., (hereinafter Nader), U.S. Publication No. 2017/0202008, in view of Lee, U.S. Publication No. 2020/0015206.

As per claim 1, Nader discloses a method of wireless communication performed by a user equipment (UE) [fig. 2A, paragraph 0077, a method of wireless communication performed by a user equipment (UE) (a method according to some embodiments where the transmission 6 is a scheduled (uplink) transmission transmitted from a user equipment to a base station)], comprising: 
receiving a grant that schedules multiple repetitions of a communication [fig. 3A, paragraphs 0024, 0097, 0112, receiving a grant that schedules multiple repetitions of a communication (receive, a scheduling message that indicates scheduling of the … one or more repetitions; repetition rate to use for the uplink based on information provided by the eNB on the NB-PDCCH in the DCI in an uplink grant)], 
wherein a first repetition, of the multiple repetitions of the communication [fig. 4-6, paragraphs 0005, 0088, wherein a first repetition, of the multiple repetitions of the communication (pattern of repetitions 16; one or more repetitions/multiple repetitions)], is to be transmitted or received in a time domain interval configured for one of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0024, 0048, 0074, 0099, transmitted or received in a time domain interval configured for one of half-duplex communication or full-duplex communication (pattern of repetitions 16; repetitions of a data block over an entire system bandwidth and/or in a half-duplex manner)], and 
wherein a second repetition, of the multiple repetitions of the communication, is to be transmitted or received in another time domain interval configured for the other of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0008, 0069, 0076, 0088, wherein a repetition, of the multiple repetitions of the communication, is to be transmitted or received in another time domain interval configured for the other of half-duplex communication or full-duplex communication (the time periods 22 include repetitions 16 of a data block transmission (time periods 22A, 22C, 22E, 22F, 22G, and 22J))]; 
transmitting or receiving the first repetition of the multiple repetitions of the communication based at least in part on the configuration of the time domain interval of the first repetition [fig. 1, 5, paragraphs 0008, 0026, 0075, 0083, transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on the configuration of the time domain interval of the first repetition (transmission/reception according to the indicated pattern in the one or more configuration messages)].
Nader discloses skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication [fig. 5, paragraphs 0094, 0095, 0114, skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication (repetition scheduled, but canceled)]. Nader does not explicitly disclose skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition, wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication; and transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition.
However, Lee teaches skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition [paragraphs 0403, 0404, 0407, 0408, skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition (if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues)], wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication [paragraphs 0409, 0410, 0422, 0436, wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication (ignored when counting the number of repetition)]; and transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition [fig. 22A, 22B, paragraphs 0403, 0408, 0409, 0452, transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition (counting the number of repetition TTIs and terminate and/or stop the repetition)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nader by skipping transmitting or receiving the second repetition as taught by Lee because it would provide the Nader's method with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 2, Nader discloses the method of claim 1, 
wherein transmitting or receiving the one or more of the multiple repetitions comprises skipping a third repetition [fig. 5, paragraphs 0094, 0095, 0098, wherein transmitting or receiving the one or more of the multiple repetitions comprises skipping a third repetition (repetition scheduled, but canceled; stop transmitting further repetitions of the data block)].

As per claim 3, Nader discloses the method of claim 1, wherein skipping transmitting or receiving the one or more of the multiple repetitions skipping the second repetition based at least in part on a determination [fig. 4-6, paragraphs 0005, 0088, skipping  transmitting or receiving the one or more of the multiple repetitions skipping the second repetition based at least in part on a determination (pattern of repetitions 16; one or more repetitions/multiple repetitions)]. 
Nader does not explicitly disclose skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval.
However, Lee teaches skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval [paragraphs 0045, 0404, 0407, 0408, 0419, 0422, 0448, skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval (repetition transmission may skip a time duration corresponding to the TTI(s) of the different direction and again continue; giving a priority to a currently ongoing PDSCH repetition operation)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nader by skipping the repetition based at least in part on a determination that the repetition is to use a resource that overlaps as taught by Lee because it would provide the Nader's method with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 4, Nader discloses the method of claim 1, wherein transmitting or receiving the one or more of the multiple repetitions comprises: 
mapping the repetition to a portion of a resource, that is to be used for the repetition, that does not overlap with frequency resources that are not to be used for a type of the communication in the other time domain interval [paragraphs 0048, 0106, 0112, mapping the repetition to a portion of a resource, that is to be used for the repetition, that does not overlap with frequency resources that are not to be used for a type of the communication in the other time domain interval (generate scheduling information including time and resource/frequency/subcarrier allocations for UL and DL signal transmissions; radio node halts transmission of further repetitions and thereby frees the radio resources that would have been consumed, to be used for other purposes)].

As per claim 5, Nader discloses the method of claim 4, wherein the portion of the resource is defined by one or more boundaries [fig. 1, 4, paragraphs 0008, 0024, 0041, 0069, 0070, 0072, 0077, wherein the portion of the resource is defined by one or more boundaries (the transmission 6 is transmitted with transmission gaps therein according to a transmission gap pattern 8)].
Nader does not explicitly disclose wherein the portion of the resource is defined by one or more precoding resource block group boundaries.
However, Lee teaches wherein the portion of the resource is defined by one or more precoding resource block group boundaries [paragraphs 0404, 0426-0429, wherein the portion of the resource is defined by one or more precoding resource block group boundaries (precoder is applied to a PDSCH transmission within two adjacent special subframes)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nader by including one or more precoding resource block group boundaries as taught by Lee because it would provide the Nader's method with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 6, Nader discloses the method of claim 4, Nader does not explicitly disclose wherein a demodulation reference signal associated with the repetition is also mapped to the portion of the resource.
However, Lee teaches wherein a demodulation reference signal associated with the repetition is also mapped to the portion of the resource [paragraphs 0304, 0404, wherein a demodulation reference signal associated with the repetition is also mapped to the portion of the resource (performance degradation when the DMRS bundling has performed may occur because of the gap generated by the TTI(s) of the different direction, the repetition may stop, and if not, the repetition may continue)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nader by including a demodulation reference signal associated with the repetition as taught by Lee because it would provide the Nader's method with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 7, Nader discloses the method of claim 1, wherein skipping transmitting or receiving the second repetition comprises: 
skipping the second repetition, and postponing a transmission or a reception of the second repetition to a different time domain interval configured for the one of half-duplex communication or full-duplex communication [paragraphs 0008, 0071, 0072, skipping the second repetition, and postponing a transmission or a reception of the second repetition to a different time domain interval configured for the one of half-duplex communication or full-duplex communication (a transmission gap may temporarily postpone the transmission 6)].

As per claim 8, Nader discloses the method of claim 1, 
wherein a third repetition is transmitted or received in the other time domain interval, configured for flexible use of half-duplex communication or full-duplex communication, according to the configuration of the time domain interval of the first repetition [fig. 4-6, paragraphs 0008, 0024, 0025, 0074, wherein the repetition is transmitted or received in the other time domain interval, configured for flexible use of half-duplex communication or full-duplex communication, according to the configuration of the time domain interval of the first repetition (transmission 6 may be transmitted or received in a half-duplex manner and/or over the entire system bandwidth of the system)].

As per claim 9, Nader discloses the method of claim 1, 
wherein the one or more of the multiple repetitions are transmitted or received in a frequency region configured for the one of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0094, 0101, 0107, wherein the one or more of the multiple repetitions are transmitted or received in a frequency region configured for the one of half-duplex communication or full-duplex communication (transmitting (or receiving) a data block repetition over a subset of system frequency subcarrier; repetitions 16 of the data block scheduled for transmission)].

As per claim 10, Nader discloses the method of claim 9, 
wherein the frequency region is in a bandwidth part or in a component carrier [paragraphs 0048, 0094, 0101, 0106, wherein the frequency region is in a bandwidth part or in a component carrier (transmits repetitions of a data block over an entire system bandwidth and/or in a half-duplex manner)].

As per claim 11, Nader discloses a method of wireless communication performed by a base station [fig. 2A, paragraph 0077, a method of wireless communication performed by a base station (a method according to some embodiments where the transmission 6 is a scheduled (uplink) transmission transmitted from a user equipment to a base station)], comprising: 
transmitting, to a user equipment (UE) [fig. 1, 8, paragraphs 0068, 0100, a user equipment (UE) (receiving radio node may correspond to a wireless communication device (e.g., a UE))], a grant that schedules multiple repetitions of a communication [fig. 3A, paragraphs 0024, 0097, 0112, transmitting, to a user equipment (UE), a grant that schedules multiple repetitions of a communication (receive, a scheduling message that indicates scheduling of the … one or more repetitions; repetition rate to use for the uplink based on information provided by the eNB on the NB-PDCCH in the DCI in an uplink grant)], 
wherein a first repetition, of the multiple repetitions of the communication [fig. 4-6, paragraphs 0005, 0088, wherein a first repetition, of the multiple repetitions of the communication (pattern of repetitions 16; one or more repetitions/multiple repetitions)], is to be transmitted or received by the UE in a time domain interval configured for one of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0024, 0048, 0074, 0099, transmitted or received by the UE in a time domain interval configured for one of half-duplex communication or full-duplex communication (pattern of repetitions 16; repetitions of a data block over an entire system bandwidth and/or in a half-duplex manner)], and 
wherein a second repetition, of the multiple repetitions of the communication, is to be transmitted or received by the UE in another time domain interval configured for the other of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0008, 0069, 0076, 0088, wherein a second repetition, of the multiple repetitions of the communication, is to be transmitted or received by the UE in another time domain interval configured for the other of half-duplex communication or full-duplex communication (the time periods 22 include repetitions 16 of a data block transmission (time periods 22A, 22C, 22E, 22F, 22G, and 22J))]; 
transmitting or receiving the first repetition of the multiple repetitions of the communication based at least in part on the configuration of the time domain interval of the first repetition [fig. 1, 5, paragraphs 0008, 0026, 0075, 0083, transmitting or receiving the first repetition of the multiple repetitions of the communication based at least in part on the configuration of the time domain interval of the first repetition (transmission/reception according to the indicated pattern in the one or more configuration messages)].
Nader discloses skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication [fig. 5, paragraphs 0094, 0095, 0114, skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication (repetition scheduled, but canceled)]. Nader does not explicitly disclose skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition, wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication; and transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition.
However, Lee teaches skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition [paragraphs 0403, 0404, 0407, 0408, skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition (if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues)], wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication [paragraphs 0409, 0410, 0422, 0436, wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication (ignored when counting the number of repetition)]; and transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition [fig. 22A, 22B, paragraphs 0403, 0408, 0409, 0452, transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition (counting the number of repetition TTIs and terminate and/or stop the repetition)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nader by skipping transmitting or receiving the second repetition as taught by Lee because it would provide the Nader's method with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 12, Nader discloses the method of claim 11, 
wherein transmitting or receiving the one or more of the multiple repetitions comprises skipping a third repetition [fig. 5, paragraphs 0094, 0095, 0098, wherein transmitting or receiving the one or more of the multiple repetitions comprises skipping a third repetition (repetition scheduled, but canceled; stop transmitting further repetitions of the data block)].

As per claim 13, Nader discloses the method of claim 11, wherein skipping transmitting or receiving the second repetition comprises: skipping the second repetition based at least in part on a determination [fig. 4-6, paragraphs 0005, 0088, wherein skipping transmitting or receiving the second repetition comprises: skipping the second repetition based at least in part on a determination (pattern of repetitions 16; one or more repetitions/multiple repetitions)]. 
Nader does not explicitly disclose skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval.
However, Lee teaches skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval [paragraphs 0045, 0404, 0407, 0408, 0419, 0422, 0448, skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval (repetition transmission may skip a time duration corresponding to the TTI(s) of the different direction and again continue; giving a priority to a currently ongoing PDSCH repetition operation)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nader by skipping the repetition based at least in part on a determination that the repetition is to use a resource that overlaps as taught by Lee because it would provide the Nader's method with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 14, Nader discloses the method of claim 11, wherein transmitting or receiving the one or more of the multiple repetitions comprises: 
mapping a third repetition to a portion of a resource, that is to be used for the third repetition, that does not overlap with frequency resources that are not to be used for a type of the communication in the other time domain interval [paragraphs 0048, 0106, 0112, mapping a third repetition to a portion of a resource, that is to be used for the third repetition, that does not overlap with frequency resources that are not to be used for a type of the communication in the other time domain interval (generate scheduling information including time and resource/frequency/subcarrier allocations for UL and DL signal transmissions; radio node halts transmission of further repetitions and thereby frees the radio resources that would have been consumed, to be used for other purposes)].

As per claim 15, Nader discloses the method of claim 14, wherein the portion of the resource is defined by one or more boundaries [fig. 1, 4, paragraphs 0008, 0024, 0041, 0069, 0070, 0072, 0077, wherein the portion of the resource is defined by one or more boundaries (the transmission 6 is transmitted with transmission gaps therein according to a transmission gap pattern 8)]. Nader does not explicitly disclose wherein the portion of the resource is defined by one or more precoding resource block group boundaries.
However, Lee teaches wherein the portion of the resource is defined by one or more precoding resource block group boundaries [paragraphs 0404, 0426-0429, wherein the portion of the resource is defined by one or more precoding resource block group boundaries (precoder is applied to a PDSCH transmission within two adjacent special subframes)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nader by including one or more precoding resource block group boundaries as taught by Lee because it would provide the Nader's method with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 16, Nader discloses the method of claim 14, Nader does not explicitly disclose wherein a demodulation reference signal associated with the third repetition is also mapped to the portion of the resource.
However, Lee teaches wherein a demodulation reference signal associated with the third repetition is also mapped to the portion of the resource [paragraphs 0304, 0404, wherein a demodulation reference signal associated with the third repetition is also mapped to the portion of the resource (performance degradation when the DMRS bundling has performed may occur because of the gap generated by the TTI(s) of the different direction, the repetition may stop, and if not, the repetition may continue)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nader by including a demodulation reference signal associated with the repetition as taught by Lee because it would provide the Nader's method with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 17, Nader discloses the method of claim 11, wherein skipping transmitting or receiving the second repetition comprises: 
skipping the second repetition, and postponing transmission or reception of the second repetition to a different time domain interval configured for the one of half-duplex communication or full-duplex communication [paragraphs 0008, 0071, 0072, skipping the second repetition, and postponing transmission or reception of the second repetition to a different time domain interval configured for the one of half-duplex communication or full-duplex communication (a transmission gap may temporarily postpone the transmission 6)].

As per claim 18, Nader discloses the method of claim 11, 
wherein a third repetition is transmitted or received in the other time domain interval, configured for flexible use of half-duplex communication or full-duplex communication, according to the configuration of the time domain interval of the first repetition [fig. 4-6, paragraphs 0008, 0024, 0025, 0074, wherein a third repetition is transmitted or received in the other time domain interval, configured for flexible use of half-duplex communication or full-duplex communication, according to the configuration of the time domain interval of the first repetition (transmission 6 may be transmitted or received in a half-duplex manner and/or over the entire system bandwidth of the system)].

As per claim 19, Nader discloses the method of claim 11, 
wherein the one or more of the multiple repetitions are transmitted or received in a frequency region configured for the one of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0094, 0101, 0107, wherein the one or more of the multiple repetitions are transmitted or received in a frequency region configured for the one of half-duplex communication or full-duplex communication (transmitting (or receiving) a data block repetition over a subset of system frequency subcarrier; repetitions 16 of the data block scheduled for transmission)].

As per claim 20, Nader discloses the method of claim 19, 
wherein the frequency region is in a bandwidth part or in a component carrier [paragraphs 0048, 0094, 0101, 0106, wherein the frequency region is in a bandwidth part or in a component carrier (transmits repetitions of a data block over an entire system bandwidth and/or in a half-duplex manner)].

As per claim 21, Nader discloses a user equipment (UE) for wireless communication [fig. 2A, paragraph 0077, a user equipment (UE) for wireless communication (where the transmission 6 is a scheduled (uplink) transmission transmitted from a user equipment to a base station)], comprising: 
a memory; and one or more processors coupled to the memory, the one or more processors [fig. 12A, 12B, 13A, 13B, 14, paragraphs 0129, 0130, 0136, a memory; and one or more processors coupled to the memory, the one or more processors (one or more processing circuits 1020; executing instructions stored in memory 1030)] configured to: 
receive a grant that schedules multiple repetitions of a communication [fig. 3A, paragraphs 0024, 0097, 0112, receive a grant that schedules multiple repetitions of a communication (receive, a scheduling message that indicates scheduling of the … one or more repetitions; repetition rate to use for the uplink based on information provided by the eNB on the NB-PDCCH in the DCI in an uplink grant)], 
wherein a first repetition, of the multiple repetitions of the communication [fig. 4-6, paragraphs 0005, 0088, wherein a first repetition, of the multiple repetitions of the communication (pattern of repetitions 16; one or more repetitions/multiple repetitions)], is to be transmitted or received in a time domain interval configured for one of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0024, 0048, 0074, 0099, transmitted or received in a time domain interval configured for one of half-duplex communication or full-duplex communication (pattern of repetitions 16; repetitions of a data block over an entire system bandwidth and/or in a half-duplex manner)], and 
wherein a second repetition, of the multiple repetitions of the communication, is to be transmitted or received in another time domain interval configured for the other of half-duplex communication or full- duplex communication [fig. 4-6, paragraphs 0008, 0069, 0076, 0088, wherein a second repetition, of the multiple repetitions of the communication, is to be transmitted or received in another time domain interval configured for the other of half-duplex communication or full-duplex communication (the time periods 22 include repetitions 16 of a data block transmission (time periods 22A, 22C, 22E, 22F, 22G, and 22J))]; 
transmit or receive the first repetition of the multiple repetitions of the communication based at least in part on the configuration of the time domain interval of the first repetition [fig. 1, 5, paragraphs 0008, 0026, 0075, 0083, transmit or receive one or more of the multiple repetitions of the communication based at least in part on the configuration of the time domain interval of the first repetition (transmission/reception according to the indicated pattern in the one or more configuration messages)].
Nader discloses skip transmitting or receiving the second repetition, of the multiple repetitions of the communication [fig. 5, paragraphs 0094, 0095, 0114, skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication (repetition scheduled, but canceled)]. Nader does not explicitly disclose skip transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition, wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication; and transmit or receive one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition.
However, Lee teaches skip transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition [paragraphs 0403, 0404, 0407, 0408, skip transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition (if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues)], wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication [paragraphs 0409, 0410, 0422, 0436, wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication (ignored when counting the number of repetition)]; and transmit or receive one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition [fig. 22A, 22B, paragraphs 0403, 0408, 0409, 0452, transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition (counting the number of repetition TTIs and terminate and/or stop the repetition)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Nader by skipping transmitting or receiving the second repetition as taught by Lee because it would provide the Nader's UE with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 22, Nader discloses the UE of claim 21, 
wherein the one or more processors, when transmitting or receiving the one or more of the multiple repetitions, are configured to skip a third repetition [fig. 5, paragraphs 0094, 0095, 0098, wherein the one or more processors, when transmitting or receiving the one or more of the multiple repetitions comprises skipping a third repetition (repetition scheduled, but canceled; stop transmitting further repetitions of the data block)].

As per claim 23, Nader discloses the UE of claim 21, wherein the one or more processors, when skipping transmitting or receiving the second repetition, are configured to: skip the second repetition based at least in part on a determination [fig. 4-6, paragraphs 0005, 0088, transmitting or receiving the one or more of the multiple repetitions skipping the repetition based at least in part on a determination (pattern of repetitions 16; one or more repetitions/multiple repetitions)]. 
Nader does not explicitly disclose skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval.
However, Lee teaches skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval [paragraphs 0045, 0404, 0407, 0408, 0419, 0422, 0448, skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval (repetition transmission may skip a time duration corresponding to the TTI(s) of the different direction and again continue; giving a priority to a currently ongoing PDSCH repetition operation)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Nader by skipping the second repetition based at least in part on a determination that the repetition is to use a resource that overlaps as taught by Lee because it would provide the Nader's UE with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 24, Nader discloses the UE of claim 21, wherein the one or more processors, when transmitting or receiving the one or more of the multiple repetitions, are configured to: 
map a third repetition to a portion of a resource, that is to be used for the third repetition, that does not overlap with frequency resources that are not to be used for a type of the communication in the other time domain interval [paragraphs 0048, 0106, 0112, map a third repetition to a portion of a resource, that is to be used for the third repetition, that does not overlap with frequency resources that are not to be used for a type of the communication in the other time domain interval (generate scheduling information including time and resource/frequency/subcarrier allocations for UL and DL signal transmissions; radio node halts transmission of further repetitions and thereby frees the radio resources that would have been consumed, to be used for other purposes)].

As per claim 25, Nader discloses the UE of claim 21, wherein the one or more processors, when skipping transmitting or receiving the second repetition, are configured to: 
skip the second repetition, and postpone a transmission or a reception of the second repetition to a different time domain interval configured for the one of half-duplex communication or full-duplex communication [paragraphs 0008, 0071, 0072, skip the second repetition, and postpone a transmission or a reception of the second repetition to a different time domain interval configured for the one of half-duplex communication or full-duplex communication (a transmission gap may temporarily postpone the transmission 6)].

As per claim 26, Nader discloses a base station for wireless communication [fig. 2A, 15, paragraph 0077, a base station for wireless communication (where the transmission 6 is a scheduled (uplink) transmission transmitted from a user equipment to a base station)], comprising: 
a memory; and one or more processors coupled to the memory, the one or more processors [fig. 15, paragraphs 0137, a memory; and one or more processors coupled to the memory, the one or more processors (one or more processing circuits 1120; executing instructions stored in memory 1130)] configured to: 
transmit, to a user equipment (UE) [fig. 1, 8, paragraphs 0068, 0100, a user equipment (UE) (receiving radio node may correspond to a wireless communication device (e.g., a UE))], a grant that schedules multiple repetitions of a communication [fig. 3A, paragraphs 0024, 0097, 0112, transmitting, to a user equipment (UE), a grant that schedules multiple repetitions of a communication (receive, a scheduling message that indicates scheduling of the … one or more repetitions; repetition rate to use for the uplink based on information provided by the eNB on the NB-PDCCH in the DCI in an uplink grant)], 
wherein a first repetition, of the multiple repetitions of the communication [fig. 4-6, paragraphs 0005, 0088, wherein a first repetition, of the multiple repetitions of the communication (pattern of repetitions 16; one or more repetitions/multiple repetitions)], is to be transmitted or received by the UE in a time domain interval configured for one of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0024, 0048, 0074, 0099, transmitted or received by the UE in a time domain interval configured for one of half-duplex communication or full-duplex communication (pattern of repetitions 16; repetitions of a data block over an entire system bandwidth and/or in a half-duplex manner)], and 
wherein a second repetition, of the multiple repetitions of the communication, is to be transmitted or received by the UE in another time domain interval configured for the other of half-duplex communication or full-duplex communication [fig. 4-6, paragraphs 0008, 0069, 0076, 0088, wherein a second repetition, of the multiple repetitions of the communication, is to be transmitted or received by the UE in another time domain interval configured for the other of half-duplex communication or full-duplex communication (the time periods 22 include repetitions 16 of a data block transmission (time periods 22A, 22C, 22E, 22F, 22G, and 22J))]; 
transmit or receive the first repetition of the multiple repetitions of the communication based at least in part on the configuration of the time domain interval of the first repetition [fig. 1, 5, paragraphs 0008, 0026, 0075, 0083, transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on the configuration of the time domain interval of the first repetition (transmission/reception according to the indicated pattern in the one or more configuration messages)].
Nader discloses skip transmitting or receiving the second repetition, of the multiple repetitions of the communication [fig. 5, paragraphs 0094, 0095, 0114, skipping transmitting or receiving the second repetition, of the multiple repetitions of the communication (repetition scheduled, but canceled)]. Nader does not explicitly disclose skip transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition, wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication; and transmit or receive one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition.
However, Lee teaches skip transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition [paragraphs 0403, 0404, 0407, 0408, skip transmitting or receiving the second repetition, of the multiple repetitions of the communication, based at least in part on the configuration of the other time domain interval of the second repetition (if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues)], wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication [paragraphs 0409, 0410, 0422, 0436, wherein the skipped second repetition does not count toward a quantity of repetitions of the multiple repetitions of the communication (ignored when counting the number of repetition)]; and transmit or receive one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition [fig. 22A, 22B, paragraphs 0403, 0408, 0409, 0452, transmitting or receiving one or more of the multiple repetitions of the communication based at least in part on skipping transmitting or receiving the second repetition (counting the number of repetition TTIs and terminate and/or stop the repetition)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Nader by skipping transmitting or receiving the second repetition as taught by Lee because it would provide the Nader's station with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 27, Nader discloses the base station of claim 26, 
wherein the one or more processors, when transmitting or receiving the one or more of the multiple repetitions, are configured to skip a third repetition [fig. 5, paragraphs 0094, 0095, 0098, wherein transmitting or receiving the one or more of the multiple repetitions comprises skipping a third repetition (repetition scheduled, but canceled; stop transmitting further repetitions of the data block)].

As per claim 28, Nader discloses the base station of claim 26, wherein the one or more processors, when skipping transmitting or receiving the second repetition, are configured to: skip the second repetition based at least in part on a determination [fig. 4-6, paragraphs 0005, 0088, transmitting or receiving the one or more of the multiple repetitions skipping the repetition based at least in part on a determination (pattern of repetitions 16; one or more repetitions/multiple repetitions)]. 
Nader does not explicitly disclose skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval.
However, Lee teaches skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval [paragraphs 0045, 0404, 0407, 0408, 0419, 0422, 0448, skipping the second repetition based at least in part on a determination that the second repetition is to use a resource that overlaps with frequency resources that are not to be used for a type of the communication in the other time domain interval (repetition transmission may skip a time duration corresponding to the TTI(s) of the different direction and again continue; giving a priority to a currently ongoing PDSCH repetition operation)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Nader by skipping the repetition based at least in part on a determination that the repetition is to use a resource that overlaps as taught by Lee because it would provide the Nader's station with the enhanced capability of improving reliability and a latency performance of a transmission and reception operation of PDSCH repetition [Lee, paragraphs 0046, 0477].

As per claim 29, Nader discloses the base station of claim 26, wherein the one or more processors, when transmitting or receiving the one or more of the multiple repetitions, are configured to: 
map a third repetition to a portion of a resource, that is to be used for the third repetition, that does not overlap with frequency resources that are not to be used for a type of the communication in the other time domain interval [paragraphs 0048, 0106, 0112, map a third repetition to a portion of a resource, that is to be used for the third repetition, that does not overlap with frequency resources that are not to be used for a type of the communication in the other time domain interval (generate scheduling information including time and resource/frequency/subcarrier allocations for UL and DL signal transmissions; radio node halts transmission of further repetitions and thereby frees the radio resources that would have been consumed, to be used for other purposes)].

As per claim 30, Nader discloses the base station of claim 26, wherein the one or more processors, when skipping transmitting or receiving the second repetition, are configured to: 
skip the second repetition, and postpone a transmission or reception of the second repetition to a different time domain interval configured for the one of half-duplex communication or full-duplex communication [paragraphs 0008, 0071, 0072, skip the second repetition, and postpone a transmission or reception of the second repetition to a different time domain interval configured for the one of half-duplex communication or full-duplex communication (a transmission gap may temporarily postpone the transmission 6)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ying et al., U.S. Publication No. 2018/0279327 comprising a UE 102 configured with K repetitions for URLLC UL transmission may monitor the PDCCH at the same time granularity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469